Name: Council Regulation (EEC) No 1469/86 of 13 May 1986 fixing the amount of aid in respect of silkworms for the 1986/87 rearing year
 Type: Regulation
 Subject Matter: agricultural activity
 Date Published: nan

 No L 133/28 Official Journal of the European Communities 21. 5. 86 COUNCIL REGULATION (EEC) No 1469/86 of 13 May 1986 fixing the amount of aid in respect of silkworms for the 1986/87 rearing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Por ­ tugal, and in particular Articles 89 (2) and 234 (3 ) thereof, Having regard to Council Regulation (EEC) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 2 of Regulation (EEC) No 845/72 provides that the amount of aid for silkworms reared within the Community must be fixed each year in such a way as to help ensure a fair income for silkworm rearers , taking into account the state of the market in cocoons and raw silk, of foreseeable trends on that market and of import policy ; Whereas Articles 79 and 246 of the Act of Accession of Spain and Portugal establish the criteria for fixing the amount of aid in respect of silkworms in these two Member States ; Whereas application of the abovementioned criteria entails fixing the amount of aid at the level mentioned below, HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 rearing year, the amount of aid in respect of silkworms as referred to in Article 2 of Regulation (EEC) No 845/72 shall be fixed per box of silkworm eggs used at :  15,52 ECU for Spain and Portugal,  108,67 ECU for the other Member States . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN (') OJ No L 100, 27 . 4 . 1972 , p. 1 . O OJ No C 85 , 14 . 4 . 1986 , p. 29 . (J) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). O OJ No C 118 , 20 . 5 . 1986, p. 1 .